DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 21 January 2021.  As directed by the amendment: claims 15, 17, 18, 21-27 have been amended; claim 16 has been cancelled; and claim 28 has been added. Thus, claims 15 and 17-27 are presently pending in this application. 
	Applicant’s amendments to the Claims have overcome each and every 112(b) rejection made in the previous office action.
Response to Arguments
Applicant’s arguments, see page 6, filed 21 January 2021, with respect to the rejection(s) of claim(s) 15-27 under 35 U.S.C. §102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zinger et al (US 2002/0087144).
Claim Objections
Claim 15 is objected to because of the following informalities: 
In claim 15, line 3, “where container” should be “where the container”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 15, the limitation “the device further comprises” in line 8 is indefinite because it is unclear if “the device” refers to the “device for dispensing a fluid” of line 1 or if it refers to the “delivery device” of line 7. For examination purposes, “the device” will be interpreted as either the “device for dispensing a fluid” of line 1 or the “delivery device” of line 7. Claims 17-28 are rejected for incorporating this ambiguity due to their respective dependencies on claim 15. Specifically, the limitations further claiming “the device” in claims 19, 21, 22, 24, and 25 will be interpreted as either the “device” of claim 15, line 1, or the “device” of claim 15, line 7.
Regarding claim 19, the limitation “a housing of the device” is indefinite because it is unclear if “a housing” of line 2 is the same as “a housing” introduced in claim 15. For examination purposes, prior art that teaches a needle receiver that is one-piece with “a housing,” either the same as from claim 15 or a completely different housing than that of claim 15, will be interpreted as anticipating the limitation. 
Regarding claim 22, the limitation “pushed into a drawer region” is indefinite because it is unclear if “a drawer region” of line 3 is the same as “a drawer region” of line 2. For examination purposes, the “drawer region” of line 3 will be interpreted as the same “drawer region” as that of line 2. Claim 23 is rejected for incorporating the above limitation due to its dependency on claim 22.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zinger et al (US 2002/0087144).
Regarding claim 15, Zinger discloses:
A device (10; Figs. 3-4) for dispensing a fluid (Abstract – the assembly enables fluid flow between a syringe and a vessel or vice versa), comprising: a housing (12, 13); a container (32) of fluid (¶0069 – the container is a pre-filled syringe) positioned in the housing (housing part 12), where container (32) has a distal end, a proximal end (see Image 1 below) and comprises a slidable plunger that seals the distal end (¶0069 – a prefilled syringe is a syringe, which is known in the art to have a distal end with Fig. 25F, syringe 74), where the plunger moves axially towards the proximal end as the fluid is dispensed (¶0069, demonstratively depicted in Fig. 25F) through a needle cannula (30) connected to the proximal end (¶0069 – there is flow communication, or fluid communication, between the syringe 32, the assembly with conduit member 24 and the vial 28); and a delivery device (28) that creates a suction force on the fluid within the container (32) during fluid dispensing for delivering the fluid to a dispensing opening (23’’) (¶0069 – the vial 28 is under vacuum to encourage fluid flow to the vial 28 from the syringe 32), wherein the device further comprises a coupling element (17, 29) that is in fluid communication with the needle cannula (30) and the delivery device (28), where the coupling element (17, 29, 20’’) comprises a septum (29) that is pierced by the needle cannula (30) (¶0069 – the piercing member 30 punctures stopper 29 which enables fluid communication through the assembly as arranged in Fig. 3).
Image 1. Annotated portion of Fig. 3

    PNG
    media_image1.png
    381
    512
    media_image1.png
    Greyscale

Regarding claim 17, Zinger discloses:
The device according to claim 15, wherein the coupling element (17, 29, 20’’) further comprises a needle receiver (20’’) into which the septum (29) is fitted (Fig. 3).
claim 18, Zinger discloses:
The device according to claim 17, wherein the needle receiver (20’’) has a conduit section (23).
Regarding claim 19, Zinger discloses:
The device according to claim 17, wherein the needle receiver (20’’) is formed as one piece with a housing of the device (Fig. 3 – the needle receiver, interpreted as adaptor 20’’, further houses the delivery device, interpreted as vial 28, and therefore acts as a housing for the delivery device).
Regarding claim 20, Zinger discloses:
The device according to claim 17, wherein the needle receiver (20’’) is in fluidic communication with a conduit element (23), and the conduit element (23) is embedded in a wall of the needle receiver (20’’) (Fig. 3 – the fluid duct 23 passes through the adaptor 20’’ and is therefore embedded in the wall of the adaptor 20’’, which is being interpreted as being the needle receiver).
Regarding claim 21, Zinger discloses:
The device according to claim 15, further comprising a holder (12) configured to accept and hold the container (32) such that when the container (32) is inserted into the holder (12), the needle cannula (30) is coupled to the device (28) via the coupling element (17, 29, 20’’).
Allowable Subject Matter
Claims 22-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Zinger et al (US 2002/0087144), fails to disclose or make obvious a device as described in claims 22 and 24. Specifically, Zinger fails to disclose or make obvious a device for dispensing a fluid, in combination with the other elements of the claims, with a drawer that holds a container of fluid that can be inserted into a drawer region of the housing of the device. Claim 24 further specifies that the drawer is detachable from the housing. The device of Zinger is a fluid control device for preparation of a medicine and connects a standard syringe to a standard vial. As a result, there is no obvious reason for one of ordinary skill to change how a syringe connects to the coupling element . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783           
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783